Citation Nr: 0907581	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic dermatitis, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 1957 
and from June 1959 to July 1975.  

This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Veteran's appeal was 
transferred from the RO to the Board from the Muskogee, 
Oklahoma RO as is reflected on the title page.  

The RO denied the Veteran's claim for service connection for 
dermatitis on a de novo basis.  In Barnett v. Brown, 8 Vet. 
App. 1 (1995) the United States Court of Appeals for Veterans 
Claims (Court) instructed that the Board of Veterans' Appeals 
(Board) must initially address the issue of whether or not 
new and material evidence has been submitted to reopen a 
claim in cases where there is a prior final decision.  See 
also McGinnis v. Brown, 4 Vet. App. 239 (1993).  In this 
instance the RO previously denied service connection for a 
skin disorder.  


FINDINGS OF FACT

1.  An RO rating decision denied service connection for a 
fungal infection of the hands and feet in July 1984.  The 
Veteran filed a notice of disagreement with that decision in 
October 1984.  The RO issued a statement of the case in 
November 1984.  The Veteran did not submit a substantive 
appeal.  

2.  In March 1990 the Veteran requested his claim for a skin 
disorder be reopened.  The RO in a March 1994 rating decision 
denied service connection for a skin disorder.  A June 1994 
letter from the RO to the Veteran informed him his claim had 
been denied.  The Veteran did not appeal.  

3.  The Veteran requested his claim be reopened in January 
1997.  The RO responded in March 1997 informing the Veteran 
his claim had previously been denied and explaining that new 
and material evidence must be submitted to reopen his claim.  
In March 1997 the Veteran submitted a notice of disagreement.  
The RO issued a rating decision in July 1997 and issued the 
Veteran a statement of the case in the same month.  The 
Veteran appealed in January 1998.  The Board denied his 
request to reopen his claim in a November 1999 decision.  

4.  The Veteran requested his claim for service connection 
for a skin disorder be reopened in November 2004.  The RO in 
an August 2005 rating decision reopened the Veteran's claim 
and denied service connection for chronic dermatitis.  An 
August 2005 letter from the RO to the Veteran informed him 
his claim had been denied.  The Veteran submitted his notice 
of disagreement in March 2006.  A statement of the case was 
issued to the Veteran in July 2006.  His substantive appeal 
was received in August 2006.  

5.  The evidence submitted since the November 1999 decision 
of the Board is new and relates to an unestablished fact 
necessary to substantiate the claim and when considered with 
the previous evidence of record raises a reasonable 
possibility of substantiating the claim.  

6.  Lay statements of the Veteran and another service member 
demonstrate the Veteran first had blisters on his hands and 
feet in 1969 while serving in the Republic of Vietnam.  

7.  Post service medical records demonstrate the Veteran has 
chronic dermatitis, which was been attributed to various 
diagnoses.  

8.  Competent medical evidence links the Veteran's current 
chronic dermatitis with service. 






CONCLUSIONS OF LAW

1.  The November 1999 decision of the Board which denied the 
Veteran's request to reopen his claim for service connection 
is final.  38 U.S.C.A. § 511 (West 2002); 38 C.F.R. § 20.1100 
(1999).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for chronic dermatitis.  
38 C.F.R. § 3.156 (2008).  

3.  Chronic dermatitis was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The decision below reopens the Veteran's claim and grants 
service connection.  Because the Board has resolved the claim 
favorably, there can be no prejudice due to any defect 
associated with VA compliance with the duties to notify or to 
assist, consistent with 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  Therefore, no further discussion is 
warranted on this matter.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the Board of Veterans' Appeals, that determination is 
final.  In order to later establish service connection for 
the disorder in question, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit 
under consideration.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a) (2008).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

New and Material Evidence 

As was explained in the Introduction the Board must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  A review of the claims folder 
reveals the Veteran's claim for a skin disorder had 
previously been considered and denied.  

A RO rating decision denied service connection for a fungal 
infection of the hands and feet in July 1984.  The Veteran 
filed a notice of disagreement with that decision in October 
1984.  The RO issued a statement of the case in November 
1984.  The Veteran did not submit a substantive appeal.  The 
July 1984 rating decision denying service connection for a 
fungal infection of the hands and feet is final.  38 C.F.R. 
§§ 3.104, 19.192 (1984).  

In March 1990, the Veteran requested his claim for a skin 
disorder be reopened.  The RO in a March 1994 rating decision 
denied service connection for a skin disorder.  A June 1994 
letter from the RO to the Veteran informed him his claim had 
been denied.  The Veteran did not appeal.  The March 1994 
rating decision denying service connection for a skin 
disorder is final.  38 C.F.R. §§ 3.104, 20.1103 (1993).  

The Veteran again requested his claim be reopened in January 
1997.  The RO responded in March 1997 informing the Veteran 
his claim had previously been denied and explaining that new 
and material evidence must be submitted to reopen his claim.  
In March 1997 the Veteran submitted a notice of disagreement.  
The RO issued a rating decision in July 1997 and issued the 
Veteran a statement of the case in the same month.  The 
Veteran appealed in January 1998.  The Board denied his 
request to reopen his claim in a November 1999 decision.  The 
Veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  The November 1999 Board 
decision is final.  38 C.F.R. § 20.1100 (1999).  

The Veteran requested his claim for service connection for a 
skin disorder be reopened in November 2004.  The RO in an 
August 2005 rating decision reopened the Veteran's claim and 
denied service connection for chronic dermatitis.  An August 
2005 letter from the RO to the Veteran informed him his claim 
had been denied.  The Veteran submitted his notice of 
disagreement in March 2006.  A statement of the case was 
issued to the Veteran in July 2006.  His substantive appeal 
was received in August 2006.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In this instance, the last final disallowance of the claim is 
the November 1999 decision of the Board.  

In November 1999 the evidence in the claims folder included 
the following: 

        1.) Service treatment records from the Veteran's service 
in the United States Navy indicating his skin was normal at 
enlistment in June 1959.  In August 1961, the Veteran was 
treated for heat rash.  His examination for transfer to the 
Fleet Reserves in June 1975 noted his skin was normal.  On 
his June 1975 Report of Medical History the Veteran checked 
"No" besides skin diseases.  

        2.) The report of a July 1984 VA examination indicated 
the examiner found discrete macular scars of less than one 
centimeter on the dorsum of the hands and lower arms.  

        3.) A VA discharge summary for February 1988 revealed 
the Veteran had chronic dermatitis since 1981 of unknown 
etiology.  Punch skin biopsies had been performed.  The 
diagnosis was contact dermatitis, ragweed.  

        4.) An April 1990 letter from an Associate Professor, in 
the Department of Medicine, Division of Dermatology and 
Cutaneous Surgery of the University of Florida, showing the 
Veteran had been seen since 1985 in their clinic on numerous 
occasions with disseminated very symptomatic eczematous 
dermatitis of no known cause.  

        5.) VA records from 1990, 1991 and 1992 that include a 
VA Agent Orange examination for the Registry.  A history of a 
skin rash for the last 15 or 20 years was noted.  Pathology 
report of July 1990 included diagnosis of subacute spongiotic 
dermatitis.  Treatment records noted the Veteran had a scaly 
erythematous eruption over his arms, legs, trunk and face.  
The Veteran reported to VA examiners he had a recurrent rash 
since he was in the Republic of Vietnam.  In January 1991 a 
VA physician recorded that he could not rule out that Agent 
Orange had exacerbated the condition.  

        6.) Service Personnel Records document the Veteran 
served in Binh Thuy, Republic of Vietnam in April 1969.  It 
was also noted the Veteran was attached to the 164 Task 
Force, Light Attack Squadron, which was engaged in armed 
conflict with the North Vietnamese and Viet Cong Communist 
Aggressors in the RVN from January 1969 to March 1970.  His 
occupation involved aviation maintenance.  

        7.) Undated photographs submitted of the Veteran's hands 
and feet showed red patches and areas where his skin was 
peeling off of his hands and feet.  

        8.) VA treatment records from 1996 include continuing 
treat for a skin rash and diagnosis of dermatitis.  

The RO originally denied the Veteran's claim for service 
connection for fungus of the hands and feet in July 1984 on 
the basis that there was no evidence of record showing the 
Veteran had fungus of the feet or hands.  In the May 1994 
rating decision the RO concluded service medical records were 
negative for any chronic skin condition.  There was no 
evidence or record of chloracne and his chronic dermatitis 
had not been determined to be associated with herbicide 
exposure.  The RO in July 1997 denied the request to reopen 
stating the evidence did not establish that contact 
dermatitis was associated with exposure to Agent Orange and 
that his skin disorder had not been incurred in service.  The 
Board in November 1999 found no new and material evidence to 
reopen the claim.  

The evidence submitted since November 1999 includes the 
following:

        a.) VA records of treatment during 1999 though February 
2000 which included different diagnoses such as erythroderma 
and probable atopic dermatitis with a possible ACD/photo 
allergic component.  December 1999 VA records noted that 
biopsies and tests were inconclusive and the etiology of the 
skin disorder was unclear.  

        b.) March 2000 records from his private physician noted 
a 20 year history of non-specific dermatitis.  

        c.) September 2000 VA records reveal the Veteran had 23 
biopsies during the year and none had shown evidence of 
fungus.  All the biopsies had been non-specific.  

        d.) Records received in March 2001 from a private 
dermatologist included diagnosis of severe eczema.  The 
physician noted the patient felt it was related to Agent 
Orange.  

        e.) VA records of treatment from 2002 to 2005 included a 
November 2004 assessment that the Veteran had nonspecific 
dermatitis with no evidence of mycosis fungoides.  Chloracne 
could not be ruled out in the Veteran.  Results of a 
September 2004 punch biopsy were psoriasiform dermatitis with 
esinophils.  

        f.) In February 2005, the Veteran submitted a statement 
from a person who served with him at Binh Thuy, RVN in 1969.  
He stated that sometime in June or July he had personally 
witnessed what he would call water blisters between the 
Veteran's fingers.  

        g.) A June 2005 report of VA examination included an 
assessment of lichenified erythematous rash.  The examiner 
noted that Veteran's chart or claims folder was not available 
for review.  The VA physician stated the onset date of the 
skin condition was 1969.  

        h.) The Veteran also submitted a December 2005 
Independent Medical Examination report.  In his report the 
examiner stated he had reviewed the Veteran's medical 
records, the lay statement, and the military medical records.  
The examiner concluded that it was a moot point whether the 
Veteran's dermatological condition was related to Agent 
Orange since it started while he was in the military in 
Vietnam.  

        i.) An August 2006 letter from the Veteran's private 
dermatologist, stated that although the exact etiology of the 
Veteran's eruption was unclear, multiple etiologies had been 
ruled out.  This person felt greater than 50 percent sure 
that this was likely secondary to his Agent Orange exposure, 
as other causes had been ruled out.  Records of treatment of 
the Veteran's skin disorder by this person dated in 2006 and 
2007 noted various diagnoses and all stated the etiology of 
it was unclear.  

        j.) A March 2007 letter from a physician of the 
University of Oklahoma noted the Veteran had a 20 to 30 year 
history of chronic, recalcitrant, exfoliative dermatitis.  

        k.) Report of an April 2007 VA dermatology examination 
included diagnosis of chronic spongiotic dermatitis versus 
urticaria.  The VA physician stated that disorder was not one 
recognized by VA as a presumed condition due to possible 
exposure to Agent Orange.  

First, the Veteran has submitted evidence which was not 
previously in the claims folder.  He has presented evidence 
that is not either redundant or cumulative.  

Second, the new evidence submitted addresses two previously 
unestablished facts, the onset date of the skin disorder and 
whether it is related to exposure to Agent Orange in service.  
Previously, the evidence in service included only 
documentation of a heat rash episode in 1961 and possible 
1988 treatment for chronic dermatitis.  Since November 1999 
he submitted a lay statement from someone who served with 
him.  He described water blister type lesions between his 
fingers when they were in Vietnam in 1969.  In addition, the 
record includes opinions from physicians relating his skin 
disorder to Agent Orange and another from a physician stating 
his skin disorder had its onset in service.  

When the Board considered the additional evidence submitted 
with that previously of record, there is a reasonable 
possibility of substantiating the Veteran's claim.  The claim 
is reopened.  38 C.F.R. § 3.156 (2008).  


Service Connection 

The Veteran asserts his chronic dermatitis is related to 
exposure to Agent Orange in service.  After reviewing the 
evidence the Board has concluded it is immaterial whether his 
current chronic dermatitis is related to exposure to Agent 
Orange since the evidence supports a finding that it began in 
service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case the medical record includes treatment for a 
chronic skin disorder dating from 1988 to the present.  Prior 
to that date a VA examination in 1984 noted scarring on the 
Veteran's hands.  There is no question the evidence 
demonstrates there is a current disability, a chronic skin 
disorder.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The question in this case is whether there is medical "or in 
certain circumstances, lay evidence of in-service 
incurrence."  Both the Veteran and his friend reported the 
Veteran first had blister like eruptions on his hands or 
fingers in 1969 while he was in the RVN.  

Skin disorders produce symptoms which may be observed and 
described by a lay person.  38 C.F.R. § 3.159 (2008).  It is 
not at all unlikely that a disorder which appeared on the 
hands or fingers would be visible and noticed by others 
around the Veteran.  The statements of the Veteran and his 
friend in service are just that, descriptions of symptoms 
which any lay person would be able to observe and then 
describe.  Those statements provide competent evidence of in-
service symptoms.  

The Board has also found them to be credible.  There is 
nothing in the contemporaneous medical record which would 
indicate these statements were not true.  There are records 
documenting the veteran was in Binh Thuy during that time 
period and his service personnel records verify he was 
stationed at that location.  Review of his service personnel 
records indicated the Veteran was serving in a group which 
was supporting combat operations with all of the stresses and 
time pressures such service would involve, and it is not 
inconsistent with the nature of his service that he may have 
asked for and been given ointment for a skin rash without it 
being recorded.  

The Veteran has reported, and the treatment records 
demonstrate, the skin disorder is chronic but also recurrent.  
It increased in severity some time in the 1980's to include 
other parts of his body.  The absence of any diagnosis or 
notation of a skin disorder at service separation does not in 
itself provide a basis for finding the Veteran's statements 
not credible.  Although it is noted the veteran did not check 
having a skin disorder when he filled out his Report of 
Medical History at retirement, that is clearly an error since 
there are records of treatment for heat rash in service.  The 
Board has concluded the Veteran and his friend have provided 
credible evidence the Veteran first had symptoms of a skin 
disorder in service.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b)(2008).  
The Veteran testified and has consistently told his treating 
physicians he has had recurrent skin rashes since he was in 
Vietnam, or for twenty or thirty years, which is consistent 
with the period of time since he was stationed there.  The 
medical records indicate he has been treated since 1988 for a 
chronic skin disorder.  Nevertheless, notwithstanding the 
appellant's showing of in-service symptoms and post-service 
continuity of symptomatology, medical expertise is still 
required to relate the appellant's present disorder 
etiologically to in-service and post-service symptoms.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Sacks v. West, 
11 Vet. App. 314 (1998).  

In June 2005, a VA physician examined the Veteran and took 
his history.  He concluded the Veteran's skin disorder had 
its onset in 1969.  The statement of the VA physician 
provides the needed evidence required by element number three 
above.  

Although the RO rejected that opinion, this conclusion was 
obviously based on the history given by the veteran, which 
the Board considers credible.  As it is based on credible 
evidence, the conclusion of the VA physician is probative 
evidence which provides a basis for finding the Veteran's 
skin disorder began in service.  Thus, the record may be 
reasonably interpreted as demonstrating symptoms of a skin 
disorder in service, post service diagnosis of a chronic skin 
disorder, continuity of symptomatology since service and a 
medical opinion relating the current skin disorder to 
service.  Service connection for chronic dermatitis is 
warranted.  




ORDER

As new and material evidence has been submitted, the claim 
for service connection for chronic dermatitis is reopened.  

Service connection for chronic dermatitis is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


